             Case 1:21-cv-03025-AJN Document 3 Filed 04/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             4/13/2021
XIUYING LIN,
                                  Plaintiff,
                     -against-                                     1:21-CV-3025 (AJN)

UNITED STATES CITIZENSHIP AND                                      TRANSFER ORDER
IMMIGRATION SERVICES,
                                  Defendant.

ALISON J. NATHAN, United States District Judge:

        Plaintiff, who resides in Brooklyn, Kings County, New York, brings this pro se action in

which she sues United States Citizenship and Immigration Services (USCIS), and seeks

mandamus relief with regard to USCIS’s alleged failure to render a decision with respect to

Plaintiff’s petition for an alien relative (I-130 petition). 1 The Court construes Plaintiff’s

complaint as seeking mandamus relief under 28 U.S.C. § 1361 or relief under the Administrative

Procedure Act, 5 U.S.C. §§ 702, 703. For the following reasons, the Court transfers this action to

the United States District Court for the Eastern District of New York.

        The applicable venue provision for Plaintiff’s claims is found at 28 U.S.C. § 1391(e)(1).

Under that provision:

        [a] civil action in which a defendant is an officer or employee of the United States
        or any agency thereof acting in his official capacity or under color of legal
        authority, or an agency of the United States, or the United States, may, except as
        otherwise provided by law, be brought in any judicial district in which (A) a
        defendant in the action resides, (B) a substantial part of the events or omissions
        giving rise to the claim occurred, or a substantial part of property that is the
        subject of the action is situated, or (C) the plaintiff resides if no real property is
        involved in the action. . . .




        1
            Plaintiff has paid the fees to bring this action.
              Case 1:21-cv-03025-AJN Document 3 Filed 04/13/21 Page 2 of 3




§ 1391(e)(1). For venue purposes, a “natural person” resides in the district where the person is

domiciled. § 1391(c)(1).

        The address that Plaintiff provides for USCIS is a Dallas, Texas, post-office box address.

ECF 1, at 4. And she does not specify where a substantial part of the events or omissions giving

rise to the claims occurred. But she specifies that she currently resides in Brooklyn, Kings

County, which lies in the Eastern District of New York. See 28 U.S.C. § 112(c), And it is plain

that there is no real property involved in this action.

        Plaintiff does not allege any facts showing that this court is proper venue for this action.

And the only court that clearly appears to be a proper venue is the Eastern District of New York,

the judicial district in which Plaintiff resides. Accordingly, venue lies in the Eastern District of

New York, see § 1391(e)(1)(C), and the Court therefore transfers this action to the Eastern

District of New York, see 28 U.S.C. § 1406(a).

                                          CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court also directs the Clerk of Court to transfer this action to the

United States District Court for the Eastern District of New York. This order closes this action in

this court.




                                                   2
            Case 1:21-cv-03025-AJN Document 3 Filed 04/13/21 Page 3 of 3




         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:      April 13, 2021
           New York, New York

                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 3
